DETAILED ACTION
Status of Claims
This Office Action is in response to the preliminary amendment filed on 05/26/2020. Claims 1-27 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 05/26/2020, 07/16/2021, and 02/11/2022 are in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
a control section that judges priority/subordination (claim 1)
a priority/subordination determining section, which determines the priority/subordination level concerning movement of a plurality of moving bodies (claim 2)
a control section that determines priority/subordination (claim 26)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (p. 26 ll. 1-18: “The calculating section 122 can include a central processing unit, an FPGA, and the like. The calculating section 122 can operate by executing a program stored in the storage section 124… As shown in FIG. 1, the calculating section 122 includes a flight control section 130, a priority/subordination comparing section 132, and a priority/subordination changing section 134. The flight control section 130, the priority/subordination comparing section 132, and the priority/subordination changing section 134 can be realized by executing the program stored in the storage section 124 with the calculating section 122” and p. 15 ll. 4-15: “The priority/subordination determining section 64 can be realized by executing a program stored in the storage section 63 with the calculating section 61”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1, 23, and 26-27:
Step 1: Claims 1 and 26 are directed towards moving bodies comprising control sections that judge priority/subordination relating to movement (i.e., machines). Claim 23 is directed towards a moving body control method (i.e., a process). Claim 27 is directed towards a priority/subordination determination method (i.e., a process).
Step 2A, prong 1: Claims 1, 23, and 26-27 recite the abstract concept of comparing the priority/subordination of two moving bodies relative to each other. This abstract idea is described at least in claims 1, 23, and 26-27 by the mental process steps of determining a first determination value (along a determination axis), determining/acquiring a second determination value (along the determination axis), and judging priority/subordination of the moving body relative to the other moving body by comparing, based on a prescribed rule, the first and second determination values. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally determining the determination values of the moving bodies and judging the priority/subordination of each moving body relative to each other based on the prescribed rule and by comparing the determination values to each other. The 
With respect to claims 1, 23, and 26-27, other than reciting “a control section,” “a first moving body,” and “another moving body,” nothing in the steps of determining the determination values and judging the priority/subordination of each moving body relative to each other precludes the idea from practically being performed in the human mind. For example, if not for the “control section” and “moving body” language, the claim encompasses a human mentally determining the determination values and then judging the relative priority/subordination of each moving body with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a control section which is a generic computer component (see instant specification p. 26 ll. 1-18) that is employed as a tool for performing the abstract idea (see MPEP 2106.05(f)). Claim 1 also recites a moving body, but this does not amount to more than generally linking the use of the abstract idea to a particular technological environment; the recitation of the moving body does not meaningfully limit the claim, as this limitation merely limits the use of the abstract idea to the particular technological environment of moving bodies such as flying vehicles (see MPEP 2106.05(h)).
Claim 23 recites steps which are performed with a moving body and another moving body which use generic computer components (see instant specification p. 10 l. 30-p. 11 l. 16 and pp. 43-45 section A-3) that are simply employed as tools for performing the determining portions of the abstract idea. (See MPEP 2106.05(f).)
Claim 26 recites a control section which is a generic computer component (see instant specification p. 26 ll. 1-18) that is employed as a tool for performing the abstract idea (see MPEP 2106.05(f)). Claim 26 also recites a moving body, but this does not amount to more than generally linking the use of the abstract idea to a particular technological environment; the recitation of the moving body 
Claim 27 recites steps which are performed with a first moving body which uses generic computer components (see instant specification p. 10 l. 30-p. 11 l. 16 and pp. 43-45 section A-3) that are simply employed as tools for performing the determining, acquiring, and comparing steps of the abstract idea. (See MPEP 2106.05(f).)
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 23, and 26-27 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 23, and 26-27 are not patent-eligible.
Regarding claims 2-22 and 24-25:
Dependent claims 2-22 and 24-25 only recite limitations further defining the mental process and recite additional mental process steps (i.e. determining a priority/subordination level concerning movement of moving bodies, and selecting one of the prescribed rules). There are no additional elements that could integrate the abstract idea into a practical application. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-22 and 24-25 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 20-21, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawagoe (US 2016/0124432 A1).
Regarding claim 1:
		Kawagoe discloses the following limitations:
“A moving body comprising a control section that judges priority/subordination relating to movement, based on a prescribed rule.” (See at least Kawagoe ¶ 57: “by using the rule of ‘rock-scissors-paper’, the own vehicle 1a and the another vehicle 1b determine the priority of passage by determining the win-loss outcome from the ‘hand’ of the own vehicle 1a and the ‘hand’ of the another vehicle 1b.”)
“wherein the control section is configured to judge the priority/subordination of the moving body relative to another moving body by comparing, based on the prescribed rule, a first determination value that is a determination value of the moving body and a second determination value that is a determination value of the other moving body.” (See at least Kawagoe ¶ 6: “the automatic driving control systems of the vehicles play ‘rock-scissors-paper’ or the like with each other, and that the priority of passage is determined based on a win-loss outcome thereof. For example, in a case of using ‘rock-scissors-paper’, a ‘hand’ selected from the group consisting of ‘rock’, ‘scissors’, and ‘paper’ is exchanged simultaneously with each other by using vehicle-to-vehicle communications, and the priority of the passage is determined based on the win-loss outcome obtained from one's own ‘hand’ and the other's ‘hand’.” The choice of rock, paper, or scissors for each vehicle reads on the claimed first and second determination values.)
	Regarding claim 2:
“by using the rule of ‘rock-scissors-paper’, the own vehicle 1a and the another vehicle 1b determine the priority of passage by determining the win-loss outcome from the ‘hand’ of the own vehicle 1a and the ‘hand’ of the another vehicle 1b. Note that, when the win-loss outcome cannot be determined because both the ‘hands’ are the same, the above-mentioned procedure is repeated until the win-loss outcome is determined.”)
Regarding claim 4:
Kawagoe discloses the “moving body according to claim 1,” and Kawagoe further discloses the following limitations:
“wherein the prescribed rule is a rule of determining the priority/subordination based on a choice selected from among three or more choices having a priority/subordination relationship determined in advance.” (See at least Kawagoe ¶ 6: “the automatic driving control systems of the vehicles play ‘rock-scissors-paper’ or the like with each other, and that the priority of passage is determined based on a win-loss outcome thereof. For example, in a case of using ‘rock-scissors-paper’, a ‘hand’ selected from the group consisting of ‘rock’, ‘scissors’, and ‘paper’ is exchanged simultaneously with each other by using vehicle-to-vehicle communications, and the priority of the passage is determined based on the win-loss outcome obtained from one's own ‘hand’ and the other's ‘hand’.”)
“the first determination value is a choice selected by the moving body from among the three or more choices, and the second determination value is a choice selected by the other moving body from among the three or more choices.” (See at least Kawagoe ¶¶ 6 and 60: “in a case of using ‘rock-scissors-paper’, a ‘hand’ selected from the group consisting of ‘rock’, ‘scissors’, and ‘paper’ is exchanged simultaneously with each other by using vehicle-to-vehicle communications.” Further, “the case of using the rule of ‘rock-scissors-paper’ as the determination method for the win-loss outcome of the ‘hand’ has been described above, but the automatic driving control method according to the first embodiment is not necessarily limited to ‘rock-scissors-paper’. For example, ‘N-deadlock’ using at least four kinds N of ‘hand’, ‘decision by majority’ for a case of at least three vehicles, or other such methods can be used.”)
Regarding claim 5:
Kawagoe discloses the “moving body according to claim 4,” and Kawagoe further discloses “wherein in a case where the choice selected by the moving body and the choice selected by the other moving body are same, the selection of a choice from among the three or more choices is performed again by the moving body and the other moving body.” (See at least Kawagoe ¶ 57: “by using the rule of ‘rock-scissors-paper’, the own vehicle 1a and the another vehicle 1b determine the priority of passage by determining the win-loss outcome from the ‘hand’ of the own vehicle 1a and the ‘hand’ of the another vehicle 1b. Note that, when the win-loss outcome cannot be determined because both the ‘hands’ are the same, the above-mentioned procedure is repeated until the win-loss outcome is determined.”)
	Regarding claim 6:
“it is conceivable that the automatic driving control systems of the vehicles play ‘rock-scissors-paper’ or the like with each other, and that the priority of passage is determined based on a win-loss outcome thereof. For example, in a case of using ‘rock-scissors-paper’, a ‘hand’ selected from the group consisting of ‘rock’, ‘scissors’, and ‘paper’ is exchanged simultaneously with each other by using vehicle-to-vehicle communications, and the priority of the passage is determined based on the win-loss outcome obtained from one's own ‘hand’ and the other's ‘hand’.” In this disclosed example, rock, scissors, and paper would read on the claimed first, second, and third choices, respectively.)
Regarding claim 20:
Kawagoe discloses the “moving body according to claim 1,” and Kawagoe further discloses “wherein at a timing corresponding to a timing signal emitted from at least one of the moving body and the other moving body, the first determination value is transmitted from the moving body to the other moving body and the second determination value is transmitted from the other moving body to the moving body.” (See at least Kawagoe ¶ 6: “For example, in a case of using ‘rock-scissors-paper’, a ‘hand’ selected from the group consisting of ‘rock’, ‘scissors’, and ‘paper’ is exchanged simultaneously with each other by using vehicle-to-vehicle communications, and the priority of the passage is determined based on the win-loss outcome obtained from one's own ‘hand’ and the other's ‘hand’.”)
Regarding claim 21:
Kawagoe discloses the “moving body according to claim 1,” and Kawagoe further discloses “wherein at a timing corresponding to scheduled transmission timing information emitted from “the vehicles play ‘rock-scissors-paper’ or the like with each other, and that the priority of passage is determined based on a win-loss outcome thereof. For example, in a case of using ‘rock-scissors-paper’, a ‘hand’ selected from the group consisting of ‘rock’, ‘scissors’, and ‘paper’ is exchanged simultaneously with each other by using vehicle-to-vehicle communications.”)
Regarding claim 23:
Kawagoe discloses “A moving body control method comprising: a step of determining a first determination value with a moving body; a step of determining a second determination value with another moving body; and a step of judging priority/subordination of the moving body relative to the other moving body, by comparing, based on a prescribed rule, the first determination value and the second determination value.” (See at least Kawagoe ¶ 6: “the automatic driving control systems of the vehicles play ‘rock-scissors-paper’ or the like with each other, and that the priority of passage is determined based on a win-loss outcome thereof. For example, in a case of using ‘rock-scissors-paper’, a ‘hand’ selected from the group consisting of ‘rock’, ‘scissors’, and ‘paper’ is exchanged simultaneously with each other by using vehicle-to-vehicle communications, and the priority of the passage is determined based on the win-loss outcome obtained from one's own ‘hand’ and the other's ‘hand’.” The choice of rock, paper, or scissors for each vehicle reads on the claimed first and second determination values.)
	Regarding claim 24:
Kawagoe discloses the “moving body control method according to claim 23,” and Kawagoe further discloses the following limitations: 
“further comprising a step of determining a priority/subordination level concerning movement of a plurality of moving bodies including the moving body and the other moving body.” (See at least Kawagoe ¶¶ 5 and 28, which disclose a scenario of two vehicles approaching a road simultaneously and attempting to determine which of the vehicles has priority over the other.)
“wherein in a case where a priority/subordination level of the moving body determined in the step of determining the priority/subordination level and a priority/subordination level of the other moving body determined in the step of determining the priority/subordination level are same, the step of determining the first determination value, the step of determining the second determination value, and the step of determining the priority/subordination are performed.” (See at least Kawagoe ¶¶ 6 and 29, which disclose that if the vehicles fail to come to a consensus on the prioritization, they play rock-paper-scissors, and “the priority of the passage is determined based on the win-loss outcome obtained from one's own ‘hand’ and the other's ‘hand’.”)
Regarding claim 25:
Kawagoe discloses the “moving body control method according to claim 23,” and Kawagoe further discloses the method “further comprising a step of selecting one of a plurality of the prescribed rules.” (See at least Kawagoe ¶ 60: “Note that, the case of using the rule of ‘rock-scissors-paper’ as the determination method for the win-loss outcome of the ‘hand’ has been described above, but the automatic driving control method according to the first embodiment is not necessarily limited to ‘rock-scissors-paper’. For example, ‘N-deadlock’ using at least four kinds N of ‘hand’, ‘decision by majority’ for a case of at least three vehicles, or other such methods can be used.”)
Regarding claim 26:
Kawagoe discloses “A moving body comprising a control section that determines priority/subordination relating to movement, based on a predetermined determination axis, wherein the control section is configured to compare a first determination value that is a determination value of the moving body along the determination axis and a second determination value that is a determination value of another moving body along the determination axis, and determine the priority/subordination of the moving body relative to the other moving body based on the determination axis.” (See at least Kawagoe ¶¶ 9 and 41-42: “Specifically, for example, when a ‘three-deadlock’ rule such as ‘rock-scissors-paper’ is used as a determination method for the win-loss outcome of the ‘hand’, the control operation part of the own vehicle 1a assigns p1=5n1+1, p2=5n2+2, and p3=5n3+3 to ‘rock’, ‘scissors’, and ‘paper’, respectively, as the prime number 1 indicating the ‘hand’ of the own vehicle 1a… Similarly, the control operation part of the automatic driving control system 10 of the another vehicle 1b assigns the prime number 3 to a prime number pj expressed by Expression (2) [reproduced below] so that, for example, a remainder obtained by dividing pj by the natural number q becomes a value rj indicating the ‘hand’.” 

    PNG
    media_image1.png
    32
    532
    media_image1.png
    Greyscale

Kawagoe ¶ 9 further discloses that mathematical operations are performed with these prime numbers 1 and 3 to obscure the numbers, and then the result is transmitted to each vehicle. Then each vehicle performs mathematical operations to obtain the numbers representing each vehicle’s hand, and the vehicles determine the priority assignments based on the win-loss outcome. The disclosed “prime number 1” and “prime number 3” read on the claimed “first determination value” and “second determination value,” respectively. Further, Kawagoe teaches the claim limitations based on the interpretation that the claimed “predetermined determination axis” is a prescribed rule for determining the prioritization of the moving bodies, as supported by “N-deadlock” rule, (e.g., a “’three-deadlock’ rule” for rock-paper-scissors) defining which hand beats each other hand reads on the claimed “predetermined determination axis.”)
	Regarding claim 27:
Kawagoe discloses “A priority/subordination determination method, wherein priority/ subordination concerning movement of a plurality of moving bodies including a first moving body and a second moving body, is determined based on a predetermined determination axis, the method comprising: a step of determining a first determination value along the determination axis, with the first moving body; a step of acquiring a second determination value determined by the second moving body along the determination axis, with the first moving body; and a step of comparing the first determination value and the second determination value, by the first moving body, and judging the priority/subordination of the first moving body relative to the second moving body based on the determination axis.” (See at least Kawagoe ¶¶ 9 and 41-42: “Specifically, for example, when a ‘three-deadlock’ rule such as ‘rock-scissors-paper’ is used as a determination method for the win-loss outcome of the ‘hand’, the control operation part of the own vehicle 1a assigns p1=5n1+1, p2=5n2+2, and p3=5n3+3 to ‘rock’, ‘scissors’, and ‘paper’, respectively, as the prime number 1 indicating the ‘hand’ of the own vehicle 1a… Similarly, the control operation part of the automatic driving control system 10 of the another vehicle 1b assigns the prime number 3 to a prime number pj expressed by Expression (2) [reproduced below] so that, for example, a remainder obtained by dividing pj by the natural number q becomes a value rj indicating the ‘hand’.” 

    PNG
    media_image1.png
    32
    532
    media_image1.png
    Greyscale

Kawagoe ¶ 9 further discloses that mathematical operations are performed with these prime numbers 1 and 3 to obscure the numbers, and then the result is transmitted to each vehicle. Then each vehicle performs mathematical operations to obtain the numbers representing each vehicle’s hand, and the vehicles determine the priority assignments based on the win-loss outcome. The disclosed “prime number 1” and “prime number 3” read on the claimed “first determination value” and “second determination value,” respectively. Further, Kawagoe teaches the claim limitations based on the interpretation that the claimed “predetermined determination axis” is a prescribed rule for determining the prioritization of the moving bodies, as supported by p. 49 l. 24-p. 50 l. 7 of applicant’s instant specification: “a determination about which of the host machine 26e and the other machine 26o is to be prioritized may be made according to a prescribed rule, that is, a predetermined determination axis (judgment axis or evaluation axis) for the priority/subordination level.” Therefore the “N-deadlock” rule, (e.g., a “’three-deadlock’ rule” for rock-paper-scissors) defining which hand beats each other hand reads on the claimed “predetermined determination axis.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-8, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe as applied to claim 1 above, and further in view of Curlander et al. (US 9,547,986 B1), hereinafter Curlander.
Regarding claim 3:
Kawagoe discloses the “moving body according to claim 1,” but does not specifically disclose “wherein the moving body is a flying body.” However, Curlander does teach this limitation. (See at least Curlander col. 2 ll. 46-60: “The vehicles 105 can be embodied as any type of vehicle, including but not limited to cars, trucks, vans, buses, street cars, helicopters, trains, subways, aircrafts, boats, etc., regardless of how powered or driven.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe by implementing the system for a flying vehicle as taught by Curlander, because this modification is considered to be a simple substitution of one known element (a flying vehicle) for another (a land vehicle) to obtain predictable results.
Regarding claim 7:
Kawagoe in combination with Curlander discloses the “moving body according to claim 3,” and Curlander further discloses “wherein the prescribed rule is a rule that the priority/subordination is determined based on individual information, the first determination value is the individual information of the moving body, and the second determination value is the individual information of the other moving body.” (See at least Curlander col. 3 ll. 8-27 and l. 65-col. 4 l. 11: “In some examples, the roadway management system 115 can determine a priority of the vehicle 105d or a use of the vehicle 105d based upon a vehicle identifier or other data that is not included in a request received from the vehicle 105d” and “For example, a law enforcement vehicle or emergency vehicle responding to an emergency situation or involved in law enforcement activities can be associated with a higher priority than other vehicles 105. As another example, a public transportation vehicle 105 can be assigned a higher priority than a personal transport vehicle 105.”)

	Regarding claim 8:
Kawagoe in combination with Curlander discloses the “moving body according to claim 7,” and Curlander further discloses “wherein the individual information includes state information indicating a state of the moving body.” (See at least Curlander col. 2 l. 61-col. 3 l. 7: “The vehicles 105 can request usage of a portion of the roadway, and the roadway management system 115 can assign usage of a portion of the roadway to vehicles 105 in a manner that can optimize for traffic flow, safety, and other considerations. A request to use a portion of a roadway from a vehicle 105 can include environmental data about the surroundings of a vehicle 105 and about the vehicle 105 itself. For example, the vehicle 105 can capture data about whether other vehicles 105 are in its vicinity or in close proximity to the vehicle 105, a location of the vehicle 105, a velocity of the vehicle 105, an orientation of the vehicle 105, a number and makeup of passengers, information about cargo of the vehicle 105, a size and weight of the vehicle, and other data.” The “velocity of the vehicle” would read on the claimed “state information.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe by determining the velocity of a vehicle when assigning its priority as taught by Curlander, because this modification can allow the system to “assign usage of a portion of the roadway to vehicles 105 in a manner that can optimize for traffic flow, safety, and other considerations.” (See at least Curlander col. 2 l. 61-col. 3 l. 7.)
Regarding claim 13:
Kawagoe in combination with Curlander discloses the “moving body according to claim 8,” and Curlander further discloses “wherein the individual information includes capability information determined based on a capability of the moving body.” (See at least Curlander col. 1 l. 66-col. 2 l. 17 and col. 9 l. 59-col. 10 l. 3: “The roadway management systems can configure lanes of a roadway and assign usage of lanes within the roadway to autonomous vehicles based upon a capability of the autonomous vehicle” and “The telemetry data may include, existing route data, planned stop data, resource supplies (e.g., fuel level, battery capacity), fuel efficiency, a propulsion type, location data, system diagnostic data and/or other relevant telemetry information related to the vehicle 105.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe by determining the capabilities of the vehicles as taught by Curlander, because the priority assignments can take the vehicle capabilities into account to optimize the “cost” associated with the priority assignments. (See at least Curlander col. 7 l. 57-col. 8 l. 14.)
Regarding claim 16:
Kawagoe in combination with Curlander discloses the “moving body according to claim 7,” and Curlander further discloses “wherein the individual information includes machine information determined based on an intended use of the moving body.” (See at least Curlander col. 3 ll. 8-27: “The vehicle 105 can include this environmental data in a request to use a portion of the roadway… The request can also include a priority associated with the request. For example, a law enforcement vehicle or emergency vehicle responding to an emergency situation or involved in law enforcement activities can be associated with a higher priority than other vehicles 105. As another example, a public transportation vehicle 105 can be assigned a higher priority than a personal transport vehicle 105.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe by determining the intended use of the vehicles as taught by Curlander, because this modification allows for vehicles to be given a higher priority when they are responding to an emergency. (See at least Curlander col. 3 ll. 8-27.)
	Regarding claim 17:
Kawagoe in combination with Curlander discloses the “moving body according to claim 16,” and Curlander further discloses the following limitations: 
“wherein the machine information includes a machine classification.” (See at least Curlander col. 3 ll. 8-27: “The vehicle 105 can include this environmental data in a request to use a portion of the roadway… The request can also include a priority associated with the request. For example, a law enforcement vehicle or emergency vehicle responding to an emergency situation or involved in law enforcement activities can be associated with a higher priority than other vehicles 105. As another example, a public transportation vehicle 105 can be assigned a higher priority than a personal transport vehicle 105.”)
“the intended use of the moving body associated with a first machine classification among a plurality of the machine classifications is of a more public nature than the intended use of the moving body associated with a second machine classification among the plurality of machine classifications, and in a case where the machine information of the moving body indicates the first machine classification and the machine information of the other machine indicates the second machine “As another example, a public transportation vehicle 105 can be assigned a higher priority than a personal transport vehicle 105.” In this example the “public transportation” and “personal transport” classifications read on the claimed “first machine classification” and “second machine classification,” respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe by determining the vehicle priority based on the vehicle classifications as taught by Curlander, because this modification allows for emergency vehicles and public vehicles to be given higher priority than personal transport vehicles. (See at least Curlander col. 3 ll. 8-27.)
Claims 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe in combination with Curlander as applied to claim 8 above, and further in view of Ramasamy (US 2017/0276492 A1).
	Regarding claim 9:
Kawagoe in combination with Curlander discloses the “moving body according to claim 8,” and Curlander further discloses “wherein the state information is remaining capacity information indicating a remaining capacity of a propulsion energy source of the moving body.” (See at least Curlander col. 5 ll. 38-56, col. 6 ll. 23-40, and col. 9 l. 59-col. 10 l. 3: “The roadway status monitor 124 can provide data from which the roadway management system 115 can generate configuration for lanes of a roadway and generate roadway assignments for vehicles 105” and “The roadway status 148 within the roadway data 130 includes status information associated with the roadway. Roadway status 148 can be generated by or retrieved from the roadway status monitor 124 based upon traffic cameras, in-ground or above-ground vehicle sensors, motion detectors, telemetry data from vehicles 105 on the roadway, road construction data, lane closure data, law enforcement or emergency agency data sources, weather data sources or weather forecasting data sources, or other sources,” where “The telemetry data may include, existing route data, planned stop data, resource supplies (e.g., fuel level, battery capacity), fuel efficiency, a propulsion type, location data, system diagnostic data and/or other relevant telemetry information related to the vehicle 105.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe by collecting data which includes the remaining fuel level or battery capacity for the vehicles as taught by Curlander, because “The roadway status 148 reflects traffic conditions, weather conditions, and whether there are lane closures or other forms of road construction or obstructions that may affect how vehicles 105 should be assigned to lanes within the roadway.” (See at least Curlander col. 6 ll. 23-40.)
The combination of Kawagoe and Curlander does not specifically disclose that “in a case where the remaining capacity information of the moving body is a first remaining capacity and the remaining capacity information of the other moving body is a second remaining capacity that is less than the first remaining capacity, the control section judges that the moving body is subordinate to the other moving body.” However, Ramasamy does teach this limitation. (See at least Ramasamy ¶¶ 26, 29, and 47: “Priority may be based on any number of factors, including a driving mode of the vehicle, a type of vehicle (e.g., car, truck, motorcycle, bicycle, ambulance, police car, etc.), an emergency status of the vehicle (e.g., responding to a fire, responding to an accident, in pursuit of a criminal, etc.), a fuel level, a level of battery charge for an electric vehicle, a route, a destination, a travel purpose (e.g., commercial, leisure, scenic drive, etc.), mechanical issues, or any other factor.” Further, “In some examples, the lane assignment server 482 may access route information for a vehicle to determine a length of the route and whether ancillary services, such as refueling or charging, may be needed. For example, the lane assignment server 482 may access route information for an electric vehicle and battery charge information for the vehicle. The lane assignment server 482 may determine that the vehicle may require charging to reach the specified destination in the route and access lane information associated with charging capabilities.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe in combination with Curlander by determining the priority assignments based on how far each vehicle can travel as taught by Ramasamy, because this modification ensures that the vehicles can reach their intended destinations. (See at least Ramasamy ¶ 47.)
	Regarding claim 10:
Kawagoe in combination with Curlander discloses the “moving body according to claim 8,” but does not specifically disclose “wherein the state information is movable distance information indicating a distance that the moving body is movable using a propulsion energy source, and in a case where the movable distance information of the moving body is a first movable distance and the movable distance information of the other moving body is a second movable distance that is shorter than the first movable distance, the control section judges that the moving body is subordinate to the other moving body.” However, Ramasamy does teach these limitations. (See at least Ramasamy ¶¶ 26, 29, and 47: “In some examples, the lane assignment server 482 may access route information for a vehicle to determine a length of the route and whether ancillary services, such as refueling or charging, may be needed. For example, the lane assignment server 482 may access route information for an electric vehicle and battery charge information for the vehicle. The lane assignment server 482 may determine that the vehicle may require charging to reach the specified destination in the route and access lane information associated with charging capabilities.” Further, “a road may provide induction coils embedded in its surface that are operable to allow cars equipped with inductive charging capability to charge one or more batteries in the vehicle. The vehicle may be assigned a high priority for the lane that has the charging capability.” Determining whether a vehicle requires refueling or recharging to reach a specified destination along a route reads on determining a vehicle’s movable distance as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe in combination with Curlander by prioritizing a vehicle that does not have a charge level sufficient to travel as far as another vehicle as taught by Ramasamy, because this modification ensures that the vehicles can finish traveling their routes and reach their specified destinations. (See at least Ramasamy ¶ 47.)
	Regarding claim 11:
Kawagoe in combination with Curlander discloses the “moving body according to claim 8,” and Curlander further discloses “wherein the state information is movement velocity information indicating a movement velocity of the moving body.” (See at least Curlander col. 6 ll. 23-40: “Roadway status 148 can further include a velocity of individual vehicles 105 or an average velocity of vehicles 105 in the respective lanes of the roadway.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe by determining the velocity of the vehicle as taught by Curlander, because with this modification it is possible that an “outcome directive 155 reflects a particular outcome associated with the roadway that the roadway management system 115 optimizes for when making roadway assignments and lane configurations 151… The outcome directive 155 can also specify that the roadway management system 115 should optimize for maximizing the velocity or average velocity of cars through the roadway.” (See at least Curlander col. 7 ll. 21-40.)
Kawagoe in combination with Curlander does not specifically disclose that “in a case where the movement velocity information of the moving body is a first movement velocity and the movement velocity information of the other moving body is a second movement velocity that is lower than the first movement velocity, the control section judges that the moving body is subordinate to the other moving body.” However, Ramasamy does teach this limitation. (See at least Ramasamy ¶¶ 30 and 49: “For example, a vehicle operating with a spare tire may operate in a ‘mechanical problem’ mode, where the vehicle is restricted to speeds under 45 miles per hour. By assigning the vehicle to a high priority for a right lane, but a low priority for other lanes, a lane assignment system may quickly use the priority information to reassign the vehicle to the right lane.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe in combination with Curlander by determining the priority assignments based on the vehicle velocities as taught by Ramasamy, because this modification can account for special needs of certain vehicles resulting from mechanical problems. (See at least Ramasamy ¶ 30.)
	Regarding claim 14:
Kawagoe in combination with Curlander discloses the “moving body according to claim 13,” and Curlander further discloses “wherein the capability information is maximum velocity information determined based on a maximum velocity of the moving body,” and wherein the priority is based on the determined maximum velocity. (See at least Curlander col. 9 ll. 42-58 and col. 14 ll. 40-60: “the roadway management system 115 can generate the roadway assignment 187 by taking into account the roadway status 148 and the vehicle data 184 provided with the request,” where “The vehicle data 184 can further include operational capabilities of the vehicle, such as its size and weight, its passenger capacity, its acceleration capability or its velocity capabilities.”)
Kawagoe in combination with Curlander does not specifically disclose that “in a case where the maximum velocity information of the moving body is a first maximum velocity and the maximum velocity information of the other moving body is a second maximum velocity that is lower than the first maximum velocity, the control section judges that the moving body is subordinate to the other moving body.” However, Ramasamy does teach this limitation. (See at least Ramasamy ¶¶ 30 and 49: “For example, a vehicle operating with a spare tire may operate in a ‘mechanical problem’ mode, where the vehicle is restricted to speeds under 45 miles per hour. By assigning the vehicle to a high priority for a right lane, but a low priority for other lanes, a lane assignment system may quickly use the priority information to reassign the vehicle to the right lane.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe in combination with Curlander by determining the priority assignments based on the vehicle velocities as taught by Ramasamy, because this modification can account for special needs of certain vehicles resulting from mechanical problems. (See at least Ramasamy ¶ 30.)
Regarding claim 15:
Kawagoe in combination with Curlander discloses the “moving body according to claim 13,” and while Curlander further discloses that vehicle data such as acceleration/velocity capabilities can be used in determining vehicle road assignments (Curlander col. 9 ll. 42-58), the combination of Kawagoe and Curlander but does not specifically disclose “wherein the capability “For example, a vehicle operating with a spare tire may operate in a ‘mechanical problem’ mode, where the vehicle is restricted to speeds under 45 miles per hour. By assigning the vehicle to a high priority for a right lane, but a low priority for other lanes, a lane assignment system may quickly use the priority information to reassign the vehicle to the right lane.” In this example, the vehicle operating with a spare tire reads on the claimed “other moving body” that is assigned priority over the first moving body.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe in combination with Curlander by determining vehicle priority assignments based on the maximum propulsion output of the vehicles as taught by Ramasamy, because this modification can account for special needs of certain vehicles resulting from mechanical problems. (See at least Ramasamy ¶ 30.)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe in combination with Curlander as applied to claim 8 above, and further in view of Chambers et al. (US 9,997,080 B1), hereinafter Chambers.
	Regarding claim 12:
Kawagoe in combination with Curlander discloses the “moving body according to claim 8,” but does not specifically disclose “wherein the state information is movement altitude “priority may be given to aircraft that are at a lower altitude or closer to the site, over aircraft that are at a higher altitude or further away from the landing site.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe in combination with Curlander by prioritizing an aircraft that is traveling at a lower altitude as taught by Chambers, because “This form of prioritization tends to avoid the possibility of aircraft crossing the flight paths of other aircraft.” (See at least Chambers col. 22 ll. 36-57.)
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe in combination with Curlander as applied to claim 7 above, and further in view of Won et al. (US 2011/0125350 A1), hereinafter Won.
	Regarding claim 18:
Kawagoe in combination with Curlander discloses the “moving body according to claim 7,” but does not specifically disclose the limitations listed below. However, Won does teach these limitations:
“wherein the individual information includes passenger information determined based on presence or absence of a passenger in the moving body.” (See at least Won ¶ 27: “In some embodiments, at least one merge priority rule is a function of a property of at least one vehicle of said sequence of vehicles. Examples of such properties include a load status of the vehicle, e.g. whether the vehicle carries passengers (or other goods) or is empty.”)
“and in a case where the passenger information of the moving body indicates the presence of a passenger and the passenger information of the other moving body indicates that there is no passenger, the control section judges that the moving body has priority over the other moving body.” (See at least Won ¶¶ 27, 86, and FIG. 4 reproduced below: “FIG. 4 schematically shows an example of a rule for assigning merge control priorities based on the load status of the vehicles approaching the merge point… In this example, vehicle 209 is assumed to be loaded with e.g. passengers or goods, indicated by the black fill colour. Similarly, vehicle 210 travels on upstream track 205 and is empty, indicated by the white fill colour.”)

    PNG
    media_image2.png
    807
    440
    media_image2.png
    Greyscale

“smooth motion control for passenger comfort.” (See at least Won ¶ 43.)
	Regarding claim 19:
Kawagoe in combination with Curlander discloses the “moving body according to claim 7,” and Curlander further discloses “wherein the individual information includes loaded object information determined based on a value of a loaded object in the moving body.” (See at least Curlander col. 11 ll. 32-50: “The autonomous vehicle controller 160 can generate a request to use the roadway as it nears the roadway managed by the roadway management system 115 or well in advance of nearing the roadway. The request can include vehicle data 184 associated with the vehicle 105, such as an occupancy of the vehicle, the vehicle capabilities, vehicle size or weight, information about cargo of the vehicle, or any other state data associated with the vehicle 105.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe by considering factors such as vehicle size, weight, and cargo load when assigning priority as taught by Curlander, because “The factors associated with the vehicles that can be incorporated into the roadway cost function 157 can be stored as vehicle data 184 and can be related to a cost to use the roadway that can be attributed to the vehicle 105.” The cost function can then be optimized when determining the priority assignments. (See at least Curlander col. 11 l. 32-col. 12 l. 2.)
“a higher merge priority may be assigned to loaded vehicles than to empty vehicles.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe in combination with Curlander by determining the priority assignments based on the load status of the vehicles as taught by Won, because this modification facilitates “avoiding an unnecessary delay of vehicles carrying passengers or goods.” (See at least Won ¶ 88.)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe as applied to claim 1 above, and further in view of Murai et al. (JP 2008-134744 A), hereinafter Murai.
	Regarding claim 22:
Kawagoe discloses the “moving body according to claim 1,” but does not specifically disclose “wherein at a timing at which a distance between the moving body and the other moving body becomes less than a prescribed distance, the first determination value is transmitted from the moving body to the other moving body and the second determination value is transmitted from the other moving body to the moving body.” However, Ichikawa does teach this limitation. (See at least Murai ¶¶ 34 and 49: “The deadlock determination unit 53 detects a state in which the plurality of autonomous mobile devices 2 stay within a predetermined distance from each other within a predetermined distance based on the received position information, and determines that the autonomous mobile devices are in a deadlock with each other.” Further, “In the 2 method, a priority is set to the autonomous mobile device 2, and a destination of the autonomous mobile device 2 having a low priority is changed. The prioritization may be set based on the urgency and importance of the mission, such as transport, cleaning, and guidance of the respective mobile device 2. The 3 method is a method for changing the destination of the autonomous mobile device 2 which is closer to or more likely to move at a standby point for clearing the deadlock as the destination of the change.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Kawagoe by comparing the priority of the vehicles when the vehicles are within a predetermined distance of each other as taught by Murai, because the vehicles being within the predetermined distance of each other serves as an indication that the vehicles are in a deadlock state with each other. (See at least Murai ¶ 34.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.R.H./Examiner, Art Unit 3662                                    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662